t c memo united_states tax_court john l lisa k erickson petitioners v commissioner of internal revenue respondent docket no filed date todd r cannon for petitioners melinda g williams richard w kennedy and gregory m hahn for respondent memorandum opinion cohen judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 unless otherwise indicated all section references are to the internal_revenue_code in effect for the - - year in issue and all rule references are to the tax_court rules_of_practice and procedure background on or about date petitioners filed with the internal_revenue_service irs a form_2848 power_of_attorney and declaration of representative appointing lanny r white white as their attorney-in-fact regarding their federal_income_tax liability for the taxable years and the form_2848 listed petitioners' address as s lee court spokane washington the spokane address and white's address as s commerce drive suite salt lake city utah petitioners’ signatures on the form_2848 were dated date there is no explanation in the record for the delay in submitting the form_2848 to the irs paragraph of the form_2848 stated in pertinent part that original notices and other written communications will be sent to you and a copy to the first representative listed in line unless you check one or more of the boxes below petitioners checked box 7a on the form_2848 which stated that all original notices would be sent to petitioners' attorney-in-fact on date respondent mailed a notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure the notice_of_deficiency included an explanation of the adjustments which stated that respondent had disregarded petitioners’ personal dental trust as a sham and increased petitioners’ business income in an amount equivalent to the net_income of the trust the notice_of_deficiency correctly stated that the last day to file a petition with the tax_court was date respondent mailed the notice_of_deficiency to petitioners at the spokane address respondent did not mail a copy of the notice_of_deficiency to white petitioners admit that they received the notice_of_deficiency on or about date petitioners did not attempt to contact white or take any other steps in response to the notice_of_deficiency white was aware that the 3-year period of limitations on assessments respecting petitioners' tax_year was due to expire on date although white was expecting to receive a copy of the notice_of_deficiency he waited until early july to contact petitioners to ask whether they had received the notice when petitioners informed white that they had received the notice_of_deficiency but had misplaced it white attempted to contact the revenue_agent who had conducted petitioners’ examination to obtain information regarding the notice he was told that the revenue_agent was away from the - office the revenue_agent contacted white a week later and informed him that it was too late to file the petition the petition in this case dated date arrived at the court on date in an envelope bearing a united_states postal service postmark date of date at the time the petition was filed petitioners resided in spokane washington the petition disputed all amounts in the notice_of_deficiency in lieu of attaching a copy of the statutory notice petitioners attached a statement that we have requested a copy of the ‘notice of deficiency’ from the internal_revenue_service we will mail to the court within days respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition was not timely filed petitioners filed an objection to respondent's motion to dismiss asserting that the motion should be denied because respondent failed to mail the notice_of_deficiency to white this matter was called for hearing at the court's motions session held in washington d c and for an evidentiary hearing in spokane washington petitioner lisa k erickson and white testified at the evidentiary hearing discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 normac inc 90_tc_142 sec_6212 a expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency see sec_6213 a respondent mailed the notice_of_deficiency in question to petitioners at the spokane address on date there is no dispute that the petition was mailed to the court on date--a date days after the notice_of_deficiency was mailed in short the petition was neither mailed nor filed prior to the expiration of the 90-day statutory period for filing a timely petition see sec_6213 sec_7502 rule a c normac inc v commissioner supra petitioners argue that a valid notice_of_deficiency was not sent -- - petitioners' position is summarized by the following excerpt from petitioners’ supplemental statement under rule c petitioners have never disputed the fact that the notice_of_deficiency was sent to their residence address petitioners' contention however is that a copy of the notice should also have been sent to mr white pursuant to the form_2848 filed with the irs the prejudice and the delay comes from the fact that petitioners’ having filed a valid form_2848 expected mr white to receive the notice_of_deficiency and therefore could not be expected to take their own steps to get a copy to him by the time it was discovered that mr white did not have a copy petitioners no longer had their copy either therefore petitioners and mr white attempted to obtain another copy and failing that attempted to remember the date for the day filing deadline respondent counters that the notice_of_deficiency is valid because petitioners received the notice shortly after it was mailed normally a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address see 91_tc_1019 where a taxpayer has executed a form_2848 and elects to have the commissioner send original notices and other written communications to the attorney-in-fact we have held that a taxpayer's last_known_address is the address of his attorney-in-fact see 72_tc_21 maranto v commissioner tcmemo_1999_266 however respondent's failure to mail a - notice_of_deficiency to the taxpayer's attorney-in-fact does not necessarily render the notice invalid an otherwise erroneously addressed notice_of_deficiency remains valid under sec_6212 if the taxpayer actually receives the notice in sufficient time to permit the taxpayer without prejudice to file a timely petition for redetermination see 73_tc_690 payne v commissioner tcmemo_1992_22 see also 55_f3d_216 6th cir affg tcmemo_1993_143 in looper v commissioner supra pincite we held that whether a taxpayer has been prejudiced by an improperly addressed notice_of_deficiency is a question of fact we further held that the taxpayer's failure_to_file a timely petition while bearing heavily on the question of prejudice is only one of several factors that the court must consider in deciding the point see id considering all of the facts and circumstances we conclude that respondent's failure to mail the notice_of_deficiency to white did not result in cognizable prejudice to petitioners the cause of late filing was petitioners' misplacing the notice and faulty recollection of the filing deadline respondent’s failure to send the notice to white did not prevent petitioners’ receipt of actual notice --- - consequently the notice_of_deficiency is valid because petitioners failed to file a timely petition we shall grant respondent's motion to dismiss for lack of jurisdiction we need not decide whether as respondent contends the failure to send the notice to white was due to the short time between the submission of the form_2848 no sooner than march and the date the statutory notice was mailed april as a final matter we note that although petitioners cannot pursue their case in this court they are not without a remedy petitioners may pay the tax file a claim for a refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138 to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
